IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-50006
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

MOSES RAMIREZ,

                                           Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-95-CV-210
                         - - - - - - - - - -
                             July 9, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Moses Ramirez, #60364-080, appeals from the district court’s

order denying his motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255.    He argues his criminal

prosecution following the administrative forfeiture of $3,000

violated the Fifth Amendment prohibition against double jeopardy.

Ramirez is procedurally barred from asserting a double jeopardy

claim.   See United States v. Frady, 456 U.S. 152, 102 S. Ct. 1584

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50006
                               - 2 -

(1982).   Under United States v. Arreola-Ramos, 60 F.3d 188 (5th

Cir. 1995), there can be no double jeopardy claim because he

failed to contest the forfeiture.   Id., 60 F.3d at 192.

     AFFIRMED.